Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 10/28/2022. In virtue of this communication, claims 1-30 are currently pending in this Office Action. Non-elected claims 20-30 are hereby withdrawn from consideration.

Priority
2.	Applicant’s claim for the benefit of provisional applications 62/796,434 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-19, in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that claim 20 has been amended to include all of the limitations of the beacon of claim 1 and thus, there is no restriction requirement.  
This is found persuasive because requirements of the two-way test for claim 1 and amended claim 20 in accordance with MPEP 806.05 (c) yields that the invention ABsp (i.e., combination II) and the invention Bsp (sub-combination I) are not distinct and a requirement for restriction must not be made or maintained (see MEPE 806.05 (c), I. Sub-combination Essential To Combination).
However, to advance the prosecution it’s to note that even when claim 20 were in allowable condition, claim 1 may not be in the allowable condition.


Claim Objections
4.	Claims 21-25 and 27-30 are objected to because of the following informalities:  there are typographic errors in the claims for reciting the dependency on claim 19 instead of claim 20. Accordingly, claims 21-25 and 27-30 are considered as depending on claim 20 for examining.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kilburn Pub. No.: US 2018/0365771 A1 in view of Kennett et al. Pub. No.: US 2013/0186962 A1.

Claim 1
Kilburn discloses a beacon (Logistics Tracking Unit LTU in par. 0050 and fig. 3-12) for
an access mat (shipping objects 104 in fig. 1 and par. 0052) used to support heavy equipment, the beacon comprising: 

    PNG
    media_image1.png
    491
    616
    media_image1.png
    Greyscale

	electronic circuitry (electronic assembly 600 of fig. 4 in view of 604 in fig. 6A) configured to wirelessly transmit signals containing access mat data (fig. 17 in view of par. 0127 and 0202-024);
a housing (cover 304 and base 308 in fig. 3A in view of fig. 4) configured to house the electronic circuitry (604 in fig. 4) within a sealed enclosure (as shown in fig. 3, cover 304 and base 308 formed a sealed enclosure to house electronic assembly 600). 
Although Kilburn does not explicitly disclose “wherein the housing is configured to be removably installed in some portion of the access mat”, it is considered obvious by the following rationales.

    PNG
    media_image2.png
    548
    875
    media_image2.png
    Greyscale

Initially, it’s to note that claim does not specifically define what are involved or required in removably installing. Indeed, in some embodiments, Kilburn explains LTU 300 of fig. 3 attached to shipping object for tracking by using the travel pouch 700 (see fig. 7 and par. 0086-0088). Furthermore, Kilburn depicts LTU installed on shipping objects in truck in fig. 1, and to be used in trailer tracker, pet tracker, luggage tracker in fig. 18. The above teaching mentioned in Kilburn would have read on the address claim limitation. However, to advance the prosecution, further evidence is provided herein. In particular, Kennett teaches Pet Activity Monitoring PAM attached to a pet collar or harness for detecting motion and monitoring activity (see fig. 1-5 and par. 0026 & 0038).

    PNG
    media_image3.png
    566
    407
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify logistics tracking unit LTU of Kilburn by providing pet activity monitor as taught in Kennett. Such a modification would have included an electronic monitoring device to monitor pet activity so that owner could have benefited from capturing pet activity over the time via a non-impact, low cost, reliable and portable means as suggested in par. 0006-0007 of Kennett.

Claim 2
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the electronic circuitry includes a communications module (Kilburn, 1033 in fig. 10 and par. 0103) configured to wirelessly transmit and receive signals (Kilburn, fig. 1 and par. 0109)
Claim 3
Kilburn, in view of Kennett, discloses the beacon of claim 2, wherein the communications module communicates wirelessly using at least one of the Bluetooth, LTE, RF, Z-Wave, Wi-F, and Zigbee communications protocols (Kilburn, BLT, Bluetooth, WiFi in par. 0107).

Claim 4
Kilburn, in view of Kennett, discloses the beacon of claim 2, wherein the electronic circuitry is configured to be activated via a command (Kilburn, command converter 1516 in fig. 15) from a mobile electronic device (Kilburn, sending a reset command from a control device in par. 0074 could be performed in the same way to activate the data logger in par. 0146; see MPEP 2143).

Claim 5
Kilburn, in view of Kennett, discloses the beacon of claim 4, wherein, following activation, the electronic circuitry is configured to cause the communications module to periodically transmit the access mat data (Kilburn, the position information be sent periodically in par. 0205).

Claim 6
Kilburn, in view of Kennett, discloses the beacon of claim 4, wherein the electronic circuity is configured to be activated when the mobile electronic device scans a QR code for the beacon (Kilburn, par. 0146; Kennett, QR code).
Claim 7
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the electronic circuitry includes an accelerometer module to detect movement of the beacon (Kilburn, an accelerometer in par. 0072 and see fig. 30).

Claim 8
Kilburn, in view of Kennett, discloses the beacon of claim 7, wherein the electronic circuitry is configured to decrease the time between successive transmissions of access mat data when the accelerometer module detects movement of the beacon (Kilburn, fig. 30 and par. 0205 would have rendered the claim obvious because fig. 30 depicts the movement detected by accelerometer and par. 0205 explains the periodicity of position updates based on time selected such as every 5 minute or every hour, and a travel medium; it means that after detecting movement in fig. 30, as explained in par. 0205, the slower speed is, the lower the reporting/transmission rate is).

Claim 9
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the electronic circuitry is configured for two-way communication with a mobile gateway device configured to store access mat data received from the communications module (Kilburn, par. 0055; fig. 19 and see par. 0212 for two enabled communication protocols and fig. 27).


Claim 10
Kilburn, in view of Kennett, discloses the beacon of claim 1, further comprising a battery disposed within the housing (Kilburn, 606 in fig. 6A and see par. 0076).

Claim 11
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the housing is hermetically sealed (since claim does not specifically define what are required or involved in hermetical sealing and advantages of hermetically sealed, fig. 3-6 of Kilburn and fig. 3-5 of Kennett would have rendered the claim limitation obvious; see hermetically or weather seal the inside of the LTU 300 in par. 0076).

Claim 12
Kilburn, in view of Kennett, discloses the beacon of claim 1. further comprising a potting compound surrounding at least some portion of the electronic circuitry within the housing (Kilburn, since claim does not specify what type of potting compound are used and the benefit of the potting compound, par. 0347 would read on the claim as it explains PCU made of substrate).

Claim 13
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the housing is cylindrical (rectangle shape of LTU in fig. 3 of Kilburn and par. 0043 of Kennett for disk or oval shape would have been expected by one of ordinary skill in the art to perform equally well to cylindrical shape unless claim further specifies benefit of being cylindrical and what are involved or required in make cylindrical; see MPEP 2143, Exemplary Rationale F).

Claim 14
Kilburn, in view of Kennett, discloses the beacon of claim 13, wherein the housing is less than three inches in diameter (fig. 1-5 and par. 0038 of Kennett meets the claim condition; additionally,  a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 CCPA 1955).

Claim 15
Kilburn, in view of Kennett, discloses the beacon of claim 13, wherein the housing is less than two inches in diameter (fig. 1-5 and par. 0038 of Kennett meets the claim condition; additionally,  a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 CCPA 1955).

Claim 16
Kilburn, in view of Kennett, discloses the beacon of claim 13, wherein the height of the housing is less than two inches (Kilburn, par. 0067; Kennett, par. 0038).

Claim 17
Kilburn, in view of Kennett, discloses the beacon of claim 13, wherein the height of the housing is less than one inch (Kilburn, par. 0067; Kennett, par. 0038).

Claim 18
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the housing is made from plastic (Kilburn, made from plastic in par. 0067) and includes two openings to accommodate mechanical fasteners (fig. 7 of Kilburn and fig. 1-5 of Kennett would have been expected by one of ordinary to perform equally well to two openings for accommodating mechanical fasteners unless claim specifically define what are required in making two openings and how the two openings contribute for fastening or benefits for fastening with two openings; see MPEP 2143 Exemplary Rationale F).

Claim 19
Kilburn, in view of Kennett, discloses the beacon of claim 1, wherein the electronic circuitry is configured to receive and transmit GPS data (Kilburn, GPS in par. 0053 and GPS location data updates in par. 0205).

Claim 20
Kilburn discloses a beacon (Logistics Tracking Unit LTU in par. 0050 and fig. 3-12) for an access mat (shipping objects 104 in fig. 1 and par. 0052) used to support heavy equipment, the beacon comprising: 
	electronic circuitry (electronic assembly 600 of fig. 4 in view of 604 in fig. 6A) configured to wirelessly transmit signals containing access mat data (fig. 17 in view of par. 0127 and 0202-024);
a housing (cover 304 and base 308 in fig. 3A in view of fig. 4) configured to house the electronic circuitry (604 in fig. 4) within a sealed enclosure (as shown in fig. 3, cover 304 and base 308 formed a sealed enclosure to house electronic assembly 600); and
a networked server (LTU server in fig. 1; servers in fig. 9) configured to receive and store access mat data transmitted by the beacon (par. 0056), and further configured to provide location data for an access mat via a user interface (fig. 2) viewable on a user device (fig. 1 & 9 and see par. 0059).
Although Kilburn does not explicitly disclose “wherein the housing is configured to be removably installed in some portion of the access mat”, it is considered obvious by the following rationales.
Initially, it’s to note that claim does not specifically define what are involved or required in removably installed. Indeed, in some embodiments, Kilburn explains LTU 300 of fig. 3 attached to shipping object for tracking by using the travel pouch 700 (see fig. 7 and par. 0086-0088). Furthermore, Kilburn depicts LTU installed on shipping objects in truck in fig. 1, and to be used in trailer tracker, pet tracker, luggage tracker in fig. 18. The above teaching mentioned in Kilburn would have read on the address claim limitation. However, to advance the prosecution, further evidence is provided herein. In particular, Kennett teaches Pet Activity Monitoring PAM attached to a pet collar or harness for detecting motion and monitoring activity (see fig. 1-5 and par. 0026 & 0038).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify logistics tracking unit LTU of Kilburn by providing pet activity monitor as taught in Kennett. Such a modification would have an electronic monitoring device to monitor pet activity so that owner could have benefited from capturing pet activity over the time via a non-impact, low cost, reliable and portable means as suggested in par. 0006-0007 of Kennett.

Claim 21
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, wherein the beacon includes a battery (Kilburn, 606 in fig. 6A and see par. 0076) and is configured for two-way communication with a mobile gateway device or a mobile electronic device (Kilburn, par. 0055; fig. 19 and see par. 0212 for two enabled communication protocols and fig. 27), the beacon further configured to wirelessly transmit the access mat data to the mobile gateway device or the mobile electronic device which then uploads the access mat data to the networked server (Kilburn, par. 0052 & 0054).

Claim 22
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19. wherein the housing is cylindrical (rectangle shape of LTU in fig. 3 of Kilburn and par. 0043 of Kennett for disk or oval shape would have been expected by one of ordinary skill in the art to perform equally well to cylindrical shape unless claim further specifies benefit of being cylindrical and what are involved or required in make cylindrical; see MPEP 2143, Exemplary Rationale F), less than two Inches in diameter (fig. 1-5 and par. 0038 of Kennett meets the claim condition; additionally,  a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 CCPA 1955), and with a height less than one inch (Kilburn, par. 0067; Kennett, par. 0038).

Claim 23
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, wherein the housing includes two openings to accommodate mechanical fasteners (fig. 7 of Kilburn and fig. 1-5 of Kennett would have been expected by one of ordinary to perform equally well to two openings for accommodating mechanical fasteners unless claim specifically define what are required in making two openings and how the two openings contribute for fastening or benefits for fastening with two openings; see MPEP 2143 Exemplary Rationale F), and is made from plastic (Kilburn, made from plastic in par. 0067).

Claim 24
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, further comprising a potting compound disposed within the housing and surrounding at least some portion of the electronic circuitry (Kilburn, since claim does not specify what type of potting compound are used and the benefit of the potting compound, par. 0347 would read on the claim as it explains PCU made of substrate).

Claim 25
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, wherein the beacon includes electronic circuitry with a communications module configured to wirelessly transmit and receive signals (Kilburn, BLT, Bluetooth, WiFi in par. 0107), and an accelerometer module to detect movement of the beacon (Kilburn, an accelerometer in par. 0072 and see fig. 30).

Claim 26
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 25. wherein the electronic circuitry is configured to cause the communications module to increase the frequency of access mat data transmissions when the accelerometer module detects movement of the beacon (Kilburn, fig. 30 and par. 0205 would have rendered the claim obvious because fig. 30 depicts the movement detected by accelerometer and par. 0205 explains the periodicity of position updates based on time selected such as every 5 minute or every hour, and a travel medium; it means that after detecting movement in fig. 30, as explained in par. 0205, the faster the speed is, the big the reporting/transmission rate is).

Claim 27
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19. wherein the networked server includes a downloadable application for distribution to the user device (since claim does specify what kind of downloadable application is and what are required for downloading, how the application involves to the claimed invention, it’s conventional to make an application for downloading such as apple store, google store and Microsoft store; see application server 132 in fig. 1 & 9 and see par. 0098 for one or more application accessible by a client in Kilburn), the downloadable application allowing the user device to communicate with the beacon or with a mobile gateway device that communicates with the beacon (Kilburn, fig. 9 and par. 0098-0099).

Claim 28
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 119. wherein the networked server is configured to show, on a display of the user device, the locations of multiple beacons (Kilburn, fig. 2 in view of fig. 9).

Claim 29
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, wherein the access mat data includes one of a status of a battery in the beacon (a typical mobile phone displays at least a conventional battery’s status uncles claim further specifies what are required or involved in displaying a status of a battery), accelerometer activity (Kilburn, fig. 30 and fig. 2), and a signal strength of the wirelessly transmitted signal.

Claim 30
Kilburn, in view of Kennett, discloses the access mat tracking and communication system of claim 19, wherein the user device is one of a smart phone, a smart watch, a tablet computer, a laptop computer, and a personal computer (Kilburn, computing device in par. 0097 and see 907 in fig. 9).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Skomra et al. Pub. No.: US 2014/0357295 A1 “Geospatial Asset Tracking System, Methods And Apparatus For Acquiring, Manipulating And Presenting Telematic Metadata” (see fig. 4-7).

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643